IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2745 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 147 DB 2019
                                :
           v.                   :           Attorney Registration 21317
                                :
FRANK C. ARCURI,                :           (York County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 6th day of October, 2020, upon consideration of the Report and

Recommendation of the Disciplinary Board, Frank C. Arcuri is suspended from the Bar of

this Commonwealth for one year and one day, and he shall comply with all the provisions

of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).